Citation Nr: 1048453	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from June 1998 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2010, the Veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's notice of disagreement (NOD) he stated that he 
had been informed that he was HIV positive and that after much 
consideration he had asked to be separated from military service, 
but a few months later he tested negative for HIV.  

In VA Form 1-646 of May 2010 the Veteran's service representative 
cited a website for the proposition that when first infected with 
HIV a person may have no signs or symptoms and may remain 
symptom-free for 8 or 9 years.  

The service treatment records (STRs) show that the Veteran tested 
negative for HIV in June 1998 and February 2000.  The RO has 
indicated that the Veteran again tested negative for HIV at the 
time of his March 2000 separation examination.  However, it is 
not clear that the report of that examination reflects the 
findings of testing for HIV.  

Postservice private clinical records show that the Veteran was 
diagnosed with HIV in December 2000.  

Although it is not clear, inasmuch as the Veteran seems to allege 
in his NOD that he was aware that he was HIV positive or had been 
exposed to HIV during his military service and that this was a 
reason that he had requested separation from service, his service 
personnel records should be obtained.  

Additionally, he should be requested to clarify when and where he 
was stationed when he was informed that he was HIV positive or 
had been exposed to HIV and the basis upon which that information 
was provided to him (since all records on file of inservice HIV 
testing are negative).  

Also, inasmuch as the last testing for HIV was a number of months 
prior to his service discharge in September 2000, and he was 
diagnosed as HIV positive in December 2000, he should be afforded 
a VA examination for the purpose of obtaining a medical opinion 
as to whether it is as likely as not that he first became HIV 
positive during his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
clarify when and where he was stationed when 
he was informed that he was HIV positive or 
had been exposed to HIV and the basis upon 
which that information was provided to him.  

All pertinent leads should be followed-up in 
an attempt to ensure that all relevant STRs 
are on file. 

2.  Obtain the Veteran's service personnel 
records and associate them with the claim 
file.  Particular attention should be given 
to attempting to find any records pertaining 
to any request by the Veteran for discharge 
from active service. 

3.  Afford the Veteran an examination for the 
purpose of obtaining a medical opinion as to 
whether it is as likely as not that he first 
became HIV positive during his active 
service.  

Forward the claims folder in its entirety to 
the examiner for review in connection with 
the examination.  The examination report 
should contain a notation that the examiner 
reviewed the claims folder.   

The examiner must offer an opinion addressing 
the following question:

Is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
HIV had its' onset during active service? 

In formulating an opinion, the examiner is 
asked to comment of the clinical significance 
of the inservice testing for HIV which was 
negative and the diagnosis of HIV in December 
2000 only 3 months after the Veteran 
discharge from active service in September 
2000.  

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.  

The examiner is requested to answer 
the question posed with use of the "as 
likely," "more likely," or "less 
likely" language.  The examiner is 
also asked to provide the rationale 
used in formulating his or her opinion 
in the written report.   

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO must 
readjudicate the Veteran's claim on the 
merits.  

If the determination remains adverse to the 
Veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be afforded 
a reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


